Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1, 2, 4, 6, 8, 9-12, 18-22, 24-26, and 28-30 are pending in this application and examined herein.

Claim Objections
3.	Claims 4, 6, and 29 are objected to because of the following informalities:  “an inner crown/knuckle radii” should be “an inner crown/knuckle radius.” Furthermore, claim 6 depends on a cancelled claim.  In claim 29, the word “for” appears to be extraneous. Appropriate correction is required.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ellipsoidal profile” (claim 2), the “plurality of raised portions” (claim 9), the “window flange” (claim 18), and the “mating flange” (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

8.	An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

	
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1, 2, 4, 6, 8, 9-12, 18-22, 24-26, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12. 	Regarding claim 1, the recitation “wherein the geometry of the domed dished head is proportioned to resist pressure stress created by cooling medium circulating around the protruding crown and the vacuum in the cylindrical channel and to maintain the combined thermal and pressure stress below the fatigue limit of the material forming the exit window” is purely functional in nature and fails to clearly set forth the metes and bounds of the structure required by the claim. The recitations of Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). MPEP 21733.05(g). A skilled artisan would be unable to determine what additional “geometry” beyond the recited “convex portion” is required to achieve the recited results. Furthermore, these recitations are indefinite because they are directed to a system comprising the recited exit window, an electron beam accelerator, and a cooling mechanism. In other words, the recited results cannot solely be obtained by the claimed exit window alone. 
13.	Further regarding claim 1, the recitation “the combined thermal and pressure stress” lacks antecedent basis because the claim only previously introduces “pressure stress.” Moreover, claim 19 refers to “the combined pressure stress resulting from the cooling medium and thermal stress resulting from electron beam heating” while claim 20 refers to “compressive stresses from a pressure differential resulting from the cooling medium and the vacuum “ and “tensile stresses…caused by heating by the 
14.	Regarding claim 8, the term "generally" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
15.	Regarding claim 22, the recitation “wherein a pressure differential created by the cooling medium and the vacuum is at least 200 kPa up to 2000 kPa” is indefinite because it is not a structural feature of the claimed exit window itself. Moreover, the recitation appears to claim two different pressure ranges: (1) at least 200 kPa and (2) up to 2000 kPa. 
16.	Claim 26 is indefinite because it does not clearly indicate a further structural limitation of the claimed window. Instead, the claim appears to specify an intended use of the window. The radioisotope recited in the preamble of claim 1 is not a component of the window itself, so the recitation of claim 26 has unclear effect on the structure of the claimed window itself. 
17.	Claims 28 and 29 are indefinite because they do not clearly describe the structure required by the exit window so as to make it capable of the recited uses (vacuum sealing and welding or brazing). 
18.	Furthermore, claim 28 contains the trademark/trade name Conflat.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
19.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 102 and 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 1, 2, 8, 10, 11, 19, 20, 21, 22, 24, 25, 26, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ritter, US Publication 2003/0152187.
26.	Regarding claim 1, Ritter discloses an exit window comprising: 
a cylindrical channel (86 in Fig. 10) operatively connectable at one end to a vacuum chamber configured for travel of an electron beam (Fig. 10; see also Figs. 1 and 4 and [0142], [0145], [0075); and 
a domed dished head (92) at the other end of the channel, the dished head comprising a convex portion having a protruding crown configured for pass-through of a particle beam (see Fig. 10) wherein the geometry of the domed dished head is proportioned to resist pressure stress created by cooling medium circulating around the protruding crown and the vacuum in the cylindrical channel and to maintain the combined thermal and pressure stress below the fatigue limit of the material forming the exit window (based on Fig. 10 and at least [0144], the window is capable of achieving the recited result; see also [0033]). 
Although Ritter does not explicitly state that its exit window is for the intended use with “an electron beam from a linear accelerator for use in producing radioisotopes,” the window is capable of such a use (MPEP 2111.01(II)). Alternatively, one of ordinary skill in the art at the time of the invention would have found it obvious to apply the exit window of Ritter to a system comprising “an electron 
27.	Regarding claim 8, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window wherein the protruding crown has a circular shape (Fig. 10 and [0144]).
28.	Regarding claim 10, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window being a single integral piece (see Fig. 10)
29.	Regarding claim 11, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window comprising steel ([0143]).
30.	Regarding claims 19 and 20, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window wherein the combined pressure stress resulting from the cooling medium and thermal stress resulting from pulsed electron beam heating of the exit window is kept below the fatigue limit of the exit window and wherein compressive stresses from a pressure differential resulting from the cooling medium and the vacuum partially offsets tensile stresses on the exit window caused by heating by the electron beam (based on Fig. 10 and at least [0144], the window is capable of achieving the recited results; see also [0033].
31.	Regarding claim 22, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window wherein a pressure differential created by the cooling medium and the vacuum is at least 200 kPa ([0135]).
32.	Regarding claims 24 and 25, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window shaped to fit into a converter target holder and shaped to fit into a production target cooling tube (see 84 in Fig. 10 and [0142]; tube 84 is a converter target holder because the tube is capable of containing a converter and spallation liquid metal target 94 converts an accelerator particle beam 88 into a neutron beam 98; see [0146], [0150]; tube 84 is also a production 
33.	Regarding claim 26, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window capable of use or obvious to use in a molybdenum-99 production system (see the explanation above with respect to claim 1).
34.	Regarding claim 30, Ritter anticipates or makes obvious the window of claim 1. Ritter further discloses a window wherein the geometry allows the exit window to flex outward from thermal stress induced by the electron beam and to flex inwards from the pressure stress (based on Fig. 10 and at least [0144], the window is capable of achieving the recited results; see also [0033].
35.	Claims 2, 4, 6, 12, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, US Publication 2003/0152187.
36.	Regarding claim 2, Ritter anticipates or makes obvious the window of claim 1. Ritter does not explicitly disclose a window having a domed dished head with an ellipsoidal profile or a torispherical profile. Ritter discloses an “approximately hemispherical” profile, which would seem to include the recited profile shapes. However, it would have been an obvious matter of design choice to select the shape of the dome to be ellipsoidal or torispherical, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the window head profile is of any shape.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
38.	Regarding claim 12, Ritter anticipates or makes obvious the window of claim 1. Ritter does not disclose a window comprising Ti-6Al-4V, although Ritter does state the material should be “chosen such that the beam can pass through” it ([0078]). Accordingly, a skilled artisan would have found it obvious to select this material for the exit window based on its transmission of a desired particle beam. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
39.	Regarding claim 21, Ritter anticipates or makes obvious the window of claim 1. Ritter is silent as to the absolute dimensions of its window, although Ritter does state its thickness is chosen to allow a particle beam to pass through the window ([0078]). Accordingly, a skilled artisan would have found it obvious to select appropriate dimensions for the window thickness based its transmissibility to a desired particle beam. Where the only different between the prior art and the claims is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform different than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
s 18, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, US Publication 2003/0152187 in view of Gelbart et al., US Publication 2009/0090875.
41.	Regarding claims 18, 28, and 29, Ritter anticipates or makes obvious the window of claim 1. Ritter is silent as to the mounting if the window in the tube (see Fig. 10). Gelbart teaches a domed window, wherein the window is removably mountable to a window flange, wherein the exit window is mountable to a mating flange utilizing a ConflatTM style knife edge vacuum sealing method, and  wherein the exit window is mountable for utilizing welding or brazing techniques ([0007]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the mounting techniques of Gelbart to the window of Ritter for the predictable purpose of facilitating replacement of the window.

Conclusion

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
43.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
44.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
45.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646